Title: To George Washington from Major General Stirling, 24 December 1777
From: Stirling, Lord (né William Alexander)
To: Washington, George



Dr Sir
Radnor [Pa.] Decembre 24th 1777 6 oClock

Since I wrote you this Morning Nothing very Material has happened; I found Col: Morgan with His Corps & Six Companies of the 15, detached parties and the Militia have posted themselves in the front and on the left-flank of the Enemy, in Sight of them I therefore sent off Colonel Malcolm with the Lt Cols. Barber & Harmer with 300 Men to the Vicinity of Marshalls Mill, which will Cover our foorageing parties, and be Sufficient to destress any of theirs which may Venture out; what is become of the Rest of those 15 parties I know not; but had they been formed under three feild Officers & put under the direction of Col: Morgan they might have been of Use. The light Horse taken Yesterday with Several Light Infantry, Negroes, &c. I have orderd to be sent to head Quarters tomorrow Morning; the Arms & Boots of the light Horse I have Allowed Capt. Lee to retain for the Benefit of his Troop till your further order, the Horses (13 in Number with every thing Else) are to go to Head Quarters in the Morning. Col: Morgans opinion is that the Enemy mean Nothing more than to forage the Neck & Islands I mentioned in my last, that our forces are well posted, and sufficient to Answer every purpose, till they Adopt other Measures. I am of his opinion, and that with our whole Army, it would be imprudent to Attack them in their present possition, indeed from what I know of the Ground I think they have taken a post of defiance; yet I am

in hopes of picking up some of their Straglers on their Right as I hear they behave Carelessly there, we are now well Supplyed with Bread & Meat and Notwithing what I was told yesterday I belive we shall make a very good forrageing tomorrow Morning with all the Waggons of my division, I wish some more Waggons were sent, I will find loads for them which may otherwise fall into the hands of the Enemy your Excellency may be Assured that no force will be Used, While linetive Measures will Answer the purpose. I am your Excellency’s Most Obt Humble Servt

Stirling,


I write in a Noisy Crowd, therefore Excuse this Scrawl.

